      Case 1:19-cr-00868-PGG Document 81
                                      80 Filed 03/16/21 Page 1 of 1




                           PARKER AND CARMODY, LLP
                                  ATTORNEYS AT LAW
                                  30 EAST 33RD STREET
                                       6TH FLOOR
                                  NEW YORK, N.Y. 10016

DANIEL S. PARKER                                                     TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                      FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                                  DanielParker @ aol.com


                                          March 16, 2021


By ECF                                                                             March 16, 2021
Hon. Paul G. Gardephe
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

                       Re: United States v. Francisco Jose Maria
                                    19 Cr 868 (PGG)

Dear Judge Gardephe:

        I write requesting that the Court amend the conditions of Mr. Maria’s bail so that
he can attend a family party in New Jersey this weekend. I have communicated with Pre-
Trial Services Officer Bernisa Mejia who does not object to this application as well as
with AUSA Elizabeth Espinosa who “defers” to Pre-Trial.

       If granted, Mr. Maria would go to the event in Jersey City on Saturday around
noon and return to New York on Sunday by 4 p.m.

      If the foregoing meets with the Court’s approval, then I respectfully request that
Your Honor “So Order” this letter.

        Thank you for your consideration in this matter.

        My continuing best wishes to you and your staff.

                                                     Respectfully,


                                                     Daniel S. Parker


Cc: all parties by email
